DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 and 01/12/2021 were filed after the mailing date of the Non-Final Rejection on 10/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments, see page 7, filed 11/20/2020, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that claim 1 is definite because “independent claim 1 requires that the light entrance surface is uncoated and/or the light exit surface is uncoated” and in light of the specification. However, Examiner respectfully disagrees.
Specifically, it is unclear how merely providing a beam splitter with uncoated surfaces would necessarily result in the claimed function, and the specification does not clearly indicate that any possible beam splitter without coatings would have the claimed absorption. Thus, Examiner maintains that it is unclear if a specific material/structure/element must be present in the beam splitter to perform the function of absorbing less than 20% of electromagnetic radiation. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Specifically, 
Additionally, Examiner respectfully notes that claim 20 was previously rejected under 35 U.S.C. 112(b) as it merely recites a use of the optical system without any active, positive steps delimiting how this use is actually practiced. As such, it is unclear what is encompassed by the claimed method, and claim 20 is indefinite, Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) (See MPEP 2173.05(q)). As the claim has not been amended and the rejection has not been argued, this rejection is maintained.
Applicant's arguments, see pages 7-9, filed 11/20/2020, regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections in view of Yokota have been fully considered but they are not persuasive.
Applicant argues that Yokota teaches away because Yokota teaches that an incident-side plane and an emission-side plane are oblique to each other. However, Examiner respectfully disagrees.
Applicant argues that the reference teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because while Yokota teaches various advantages of an oblique angle provided between the incident and exit surfaces, Yokota does not teach or suggest any negative effects of parallel surfaces that would lead to an inoperability of the device.
	Moreover, Armstrong explicitly teaches the benefits of a plane-parallel plate “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase,” as taught by Armstrong (C. 1, L. 36-44; C. 2, L. 34-42).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for the proposed combination was provided directly from the secondary reference, Armstrong.

Nonetheless, given Applicant’s amendments to the claim, Examiner further submits reference Takatsuka, which explicitly teaches the feature of a plane-parallel plate as required by the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite that “for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface.” Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Specifically, it is unclear if the claim requires a specific structure of the beam splitter, a specific material of the beam splitter, etc., and as such, it is unclear what structure is required by the claim to meet the claimed limitation.
Claims 2-5 and 10-20 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 20 recites “A method comprising: using the optical system of claim 1 to investigate a sample.” However, this claim merely recites a use of the optical system without any active, positive steps delimiting how this use is actually practiced. As such, it is unclear what is encompassed by the claimed method, and claim 20 is indefinite, Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) (See MPEP 2173.05(q)).
Claim 23 recites “a beam splitter having a light entrance surface and a light exit surface” and further that “the beam splitter comprises a plurality of wedge-segment shaped sections.” However, it is unclear what constitutes a plurality of “wedge-segment shaped segments.” Specifically, it is unclear if any beam splitter with a shape of a wedge would read on the claimed limitation or if the limitation requires some differing structure from a wedge. Moreover, it is unclear how a beam splitter having a light entrance and light exit surface could include a plurality of wedge-segment shaped sections, as any 
Claims 24-26 are rejected as being dependent upon claim 23 and failing to cure the deficiencies of the rejected base claim.
Moreover, claim 24 recites that “at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface.” However, it is unclear how the angles of incidence are to be defined when the beam-splitter comprises a plurality of wedge-shaped sections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatsuka (U.S. Patent No. 8,149,403).
Regarding claim 22, Takatsuka teaches an optical system, comprising:
a beam splitter (5) (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11), wherein:
the beam splitter (5) comprises a plane parallel plate comprising an uncoated light entrance surface and an uncoated light exit surface (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11; C. 5, L. 56-64; C. 6, L. 65 – C. 7, L. 40).
Claim(s) 22-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong (U.S. Patent No. 8,711,470).
Regarding claim 22, Armstrong teaches an optical system (See e.g. Fig. 2), comprising:
a beam splitter (214, 216, 220, 222, 700, 800, 900, 1000, 1100) having a light entrance surface and a light exit surface (See e.g. Figs. 1-11; C. 5, L. 51 – C. 6, L. 52; C. 10, L. 3-64; C. 11, L. 4-40; C. 15, L. 10-48; C. 15, L. 61 – C. 16, L. 58; C. 17, L. 4-61), wherein:
the beam splitter comprises a plane parallel plate (See e.g. Figs. 2-6 and 11; C. 11, L. 4-40) comprising an uncoated light entrance surface and an uncoated light exit surface (C. 5, L. 35-50); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 2-11; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52).
Regarding claim 23, Armstrong teaches an optical system (See e.g. Fig. 2), comprising:
a beam splitter (214, 216, 220, 222, 700, 800, 900, 1000, 1100) having a light entrance surface and a light exit surface (See e.g. Figs. 1-11; C. 5, L. 51 – C. 6, L. 52; C. 10, L. 3-64; C. 11, L. 4-40; C. 15, L. 10-48; C. 15, L. 61 – C. 16, L. 58; C. 17, L. 4-61), wherein:
the beam splitter (220, 222, 700, 800, 900, 1000) comprises a plurality of wedge-segment shaped sections (See e.g. Figs. 2 and 7-10; C. 11, L. 4-40; C. 15, L. 10-48; C. 15, L. 61 – C. 16, L. 58; C. 17, L. 4-61);
the light entrance surface is uncoated and/or the light exit surface is uncoated (C. 5, L. 35-50); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 2-11; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52).
Regarding claim 25, Armstrong teaches the optical system of claim 23, as above.
.
Claim(s) 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (Japanese Pub No. JP2002-48911A). All citations to Yokota are directed to the English machine translation of Yokota, provided as a reference.
Regarding claim 23, Yokota teaches an optical system (See e.g. Fig. 6; P. 4, L. 135-147), comprising:
a beam splitter (20) having a light entrance surface and a light exit surface (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164), wherein:
the beam splitter comprises a plurality of wedge-segment shaped sections (See e.g. Figs. 1-2 and 6; P. 4, L. 148 – P. 5, L. 164);
the light entrance surface is uncoated and/or the light exit surface is uncoated (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164).
Moreover, regarding the limitation that “the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks,” Examiner respectfully notes that the system of Yokota including the excimer laser and beam splitter reads on the broadest reasonable interpretation of the claimed systems. Additionally, this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Yokota teaches an optical system with an excimer laser and a beam splitter, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Yokota anticipates the claim.
Regarding claim 24, Yokota teaches the optical system of claim 23, as above.
Yokota further teaches that the beam splitter is configured so that, during use of the optical system:
for an operating wavelength range of less than 120 nm, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and
at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface (See e.g. Figs. 1-3 and 6; P. 2, L. 71 – P. 3, L. 85); and
Regarding the limitation that “for an operating wavelength of less than 120 nm, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface,” Yokota teaches that the beam splitter reflects 5% of light and transmits 95% of light. Thus, the beam splitter of Yokota absorbs less than 20% of incident light. Nevertheless, Examiner further submits that Yokota teaches a beam splitter of the same materials having the same structure of that of the instantly claimed invention. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established,” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Regarding claim 25, Yokota teaches the optical system of claim 23, as above.
Yokota further teaches that the light entrance surface is uncoated and the light exit surface is uncoated (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).
Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. (U.S. Patent No. 6,834,069; hereinafter – “Bergmann”).
Regarding claim 23, Bergmann teaches an optical system, comprising:
a beam splitter (32, 36, 38, 40, 206, 210) having a light entrance surface and a light exit surface (See e.g. Figs. 3-10; C. 9, L. 17 – C. 10, L. 29; C. 11, L. 6 – C. 12, L. 46; C. 15, L. 16-47), wherein:
the beam splitter (32, 36, 38, 40, 206, 210) comprises a plurality of wedge-segment shaped sections (See e.g. Figs. 3-10; C. 9, L. 17 – C. 10, L. 29; C. 11, L. 6- - C. 12, L. 46; C. 15, L. 16-47);
the light entrance surface is uncoated and/or the light exit surface is uncoated (See e.g. Figs. 3-10; C. 9, L. 17 – C. 10, L. 29; C. 11, L. 6- - C. 12, L. 46; C. 15, L. 16-47; C. 17, L. 4-8); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Fig. 16; C. 4, L. 2-26; C. 24, L. 7-23; C. 28, L. 37-49).
Moreover, regarding the limitation that “the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks,” Examiner respectfully notes that the system of Yokota including the excimer laser and beam splitter reads on the broadest reasonable interpretation of the claimed systems. Additionally, this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Bergmann teaches an optical system with an excimer laser and a beam splitter, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Bergmann anticipates the claim.
Regarding claim 25, Bergmann teaches the optical system of claim 23, as above.
Bergmann further teaches that the light entrance surface is uncoated and the light exit surface is uncoated (C. 17, L. 4-8).
Claim(s) 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoose (U.S. Patent No. 7,751,461).
Regarding claim 23, Hoose teaches an optical system, comprising:
a beam splitter (10, 34, 35, 36) having a light entrance surface and a light exit surface (See e.g. Figs. 1-3; C. 4, L. 29-48; C. 5, L. 11-48), wherein:
the beam splitter (10, 34, 35, 36) comprises a plurality of wedge-segment shaped sections (12) (See e.g. Figs. 1-3; C. 4, L. 29-48; C. 5, L. 11-48);
the light entrance surface is uncoated and/or the light exit surface is uncoated (See e.g. Figs. 1-3; C. 4, L. 29-48; C. 5, L. 11-48); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (Abstract; C. 1, L. 6-44).
Moreover, regarding the limitation that “the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks,” Examiner respectfully notes that the system of Yokota including the excimer laser and beam splitter Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hoose teaches an optical system with an excimer laser and a beam splitter, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Hoose anticipates the claim.
Regarding claim 24, Hoose teaches the optical system of claim 23, as above.
Hoose further teaches that the beam splitter is configured so that, during use of the optical system:
for an operating wavelength range of less than 120 nm, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; C. 4, L. 29-48; C. 5, L. 11-48); and
at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface (See e.g. Figs. 1-3; C. 3, L. 28-35; C. 5, L. 5-48); and
Regarding the limitation that “for an operating wavelength of less than 120 nm, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface,” Hoose teaches a beam splitter of the same materials having the same structure of that of the instantly claimed invention. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01.I). In the instant case, as Hoose teaches a beam splitter having an identical structure with a substantially identical composition to that of the claimed invention, it follows that Hoose meets the claimed absorption, and anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Armstrong (U.S. Patent No. 8,711,470) or Armstrong in view of Yokota.
Regarding claim 1, Yokota teaches an optical system (See e.g. Fig. 6; P. 4, L. 135-147), comprising:
a beam splitter (20) having a light entrance surface and a light exit surface (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164), wherein:
the beam splitter is configured so that, during use of the optical system:
for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and

the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164).
Regarding the limitation that “for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface,” Yokota teaches that the beam splitter reflects 5% of light and transmits 95% of light. Thus, the beam splitter of Yokota absorbs less than 20% of incident light. Nevertheless, Examiner further submits that Yokota teaches a beam splitter of the same materials having the same structure of that of the instantly claimed invention. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established,” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01.I). In the instant case, as Yokota teaches a beam splitter having an identical structure with a substantially identical composition to that of the claimed invention, it follows that Yokota meets the claimed absorption, and anticipates the claim.
Additionally, Yokota recognizes increasing transmission and reflection, and thus decreasing absorption, for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, even if the beam splitter of Yokota did not have the claimed absorption, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Moreover, regarding the limitation that “the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks,” Examiner respectfully notes that the system of Yokota including the excimer laser and beam splitter reads on the broadest reasonable interpretation of the claimed systems. Additionally, this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Yokota teaches an optical system with an excimer laser and a beam splitter, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Yokota anticipates the claim.
Although Yokota teaches a structure reading on the claimed structure, Yokota fails to explicitly disclose the intended use of the optical system that the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks.
However, Armstrong teaches a high damage threshold frequency conversion system comprising an optical system with a beam splitter (214, 216, 220, 222, 700, 800, 900, 1000, 1100) wherein the 
Armstrong teaches using such an optical system with a beam splitter for a microscope or mask inspection system “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-44) such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase” (C. 2, L. 34-42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota to be a microscope or mask inspection system of Armstrong  “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase,” as taught by Armstrong (C. 1, L. 36-44; C. 2, L. 34-42).
Additionally, Yokota fails to explicitly disclose that the beam splitter has a plane-parallel geometry.

Armstrong teaches this plane-parallel geometry “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-44) such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase” (C. 2, L. 34-42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota with the beam splitter of a plane-parallel geometry of Armstrong  “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase,” as taught by Armstrong (C. 1, L. 36-44; C. 2, L. 34-42).
Alternatively, Armstrong teaches an optical system (See e.g. Fig. 2), comprising:
a beam splitter (214, 216, 220, 222, 700, 800, 900, 1000, 1100) having a light entrance surface and a light exit surface (See e.g. Figs. 1-11; C. 5, L. 51 – C. 6, L. 52; C. 10, L. 3-64; C. 11, L. 4-40; C. 15, L. 10-48; C. 15, L. 61 – C. 16, L. 58; C. 17, L. 4-61), wherein:

for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (C. 7, L. 27-31; C. 10, L. 31-34); and
at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at an oblique angle with respect to a normal to the surface (See e.g. Figs. 1-11; C. 5, L. 51 – C. 6, L. 52; C. 10, L. 3-64; C. 11, L. 4-40; C. 15, L. 10-48; C. 15, L. 61 – C. 16, L. 58; C. 17, L. 4-61); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 2-11; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52).
Armstrong fails to explicitly disclose that at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface.
However, Yokota teaches a beam splitter for a laser system configured so that, during use of the optical system: for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface (See e.g. Figs. 1-3 and 6; P. 2, L. 71 – P. 3, L. 85).
Yokota teaches this angle of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Armstrong such that the angles of incidence are at least 70° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the angles of incidence of the electromagnetic radiation are between 64.1° and 74° with respect to the normal to the surface (P. 3, L. 108-114).
Yokota further teaches increasing the angles of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Armstrong such that the angles of incidence are at least 75° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 3, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the angles of incidence of the electromagnetic radiation are between 64.1° and 74° with respect to the normal to the surface (P. 3, L. 108-114).
Yokota further teaches increasing the angles of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Armstrong such that the angles of incidence are at least 80° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 10, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the beam splitter comprises a material selected from the group consisting of magnesium fluoride (MgF2), lithium fluoride (LiF), aluminum fluoride (AlF3), calcium fluoride (CaF2) and barium fluoride (BaF2) (See e.g. Figs. 1-2 and 6; P. 2, L. 52; P. 2, L. 73-74; P. 4, L. 148 – P. 5, L. 164).
Additionally, Armstrong further teaches that the beam splitter comprises a material selected from the group consisting of magnesium fluoride (MgF2), lithium fluoride (LiF), aluminum fluoride (AlF3), calcium fluoride (CaF2) and barium fluoride (BaF2) (C. 12, L. 64 – C. 13, L. 2; C. 15, L. 42-48; C. 16, L. 28-34; C. 17, L. 16-20).
Regarding claim 11, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the beam splitter consists of one material selected from the group consisting of magnesium fluoride (MgF2), lithium fluoride (LiF), aluminum fluoride (AlF3), calcium fluoride (CaF2) and barium fluoride (BaF2) (See e.g. Figs. 1-2 and 6; P. 2, L. 52; P. 2, L. 73-74; P. 4, L. 148 – P. 5, L. 164).
Additionally, Armstrong further teaches that the beam splitter consists of one material selected from the group consisting of magnesium fluoride (MgF2), lithium fluoride (LiF), aluminum fluoride (AlF3), calcium fluoride (CaF2) and barium fluoride (BaF2) (C. 12, L. 64 – C. 13, L. 2; C. 15, L. 42-48; C. 16, L. 28-34; C. 17, L. 16-20).
Regarding claim 12, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the light entrance surface comprises an uncoated component (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).

Regarding claim 13, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the light exit surface comprises an uncoated component (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).
Additionally, Armstrong further teaches that the light exit surface comprises an uncoated component (C. 5, L. 35-50).
Regarding claims 14-17, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the operating wavelength is less than 200 nm (P. 2, L. 53-54; P. 2, L. 74-75; P. 4, L. 131-134; P. 4, L. 154-157).
Additionally, Armstrong further teaches that the operating wavelength is less than 400 nm (C. 5, L. 12-34), “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-56) in order to achieve “certain practical advantages” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase” (C. 2, L. 34-42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Armstrong such that the operating wavelength is less than 150 nm, 120nm, 30 nm, or 15 nm, as suggested by both Yokota and Armstrong, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Armstrong further teaches that the optical system is a microscope (See e.g. Figs. 2-11; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52).
Regarding claim 19, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Armstrong further teaches that the optical system is a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 2-11; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52).
Regarding claim 20, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.
Armstrong further teaches a method, comprising: using the optical system of claim 1 to investigate a sample (See e.g. Figs. 2-12; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52; C. 18, L. 15-48).
Regarding claim 21, Yokota in view of Armstrong or Armstrong in view of Yokota teaches the optical system of claim 1, as above.

Additionally, Armstrong further teaches that the light entrance surface is uncoated and the light exit surface is uncoated (C. 5, L. 35-50).
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Armstrong.
Regarding claim 23, Yokota teaches an optical system (See e.g. Fig. 6; P. 4, L. 135-147), comprising:
a beam splitter (20) having a light entrance surface and a light exit surface (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164), wherein:
the beam splitter comprises a plurality of wedge-segment shaped sections (See e.g. Figs. 1-2 and 6; P. 4, L. 148 – P. 5, L. 164);
the light entrance surface is uncoated and/or the light exit surface is uncoated (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164).
Moreover, regarding the limitation that “the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks,” Examiner respectfully notes that the system of Yokota including the excimer laser and beam splitter reads on the broadest reasonable interpretation of the claimed systems. Additionally, this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Yokota teaches an optical system with an excimer laser and a beam splitter, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Yokota anticipates the claim.
Although Yokota teaches a structure reading on the claimed structure, Yokota fails to explicitly disclose the intended use of the optical system that the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks.
However, Armstrong teaches a high damage threshold frequency conversion system comprising an optical system with a beam splitter (214, 216, 220, 222, 700, 800, 900, 1000, 1100) wherein the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 2-11; C. 1, L. 28 – C. 2, L. 2; C. 5, L. 35 – C. 6, L. 52).
Armstrong teaches using such an optical system with a beam splitter for a microscope or mask inspection system “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-44) such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase” (C. 2, L. 34-42).

Regarding claim 24, Yokota in view of Armstrong teaches the optical system of claim 23, as above.
Yokota further teaches that the beam splitter is configured so that, during use of the optical system:
for an operating wavelength range of less than 120 nm, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and
at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface (See e.g. Figs. 1-3 and 6; P. 2, L. 71 – P. 3, L. 85); and
Regarding the limitation that “for an operating wavelength of less than 120 nm, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface,” Yokota teaches that the beam splitter reflects 5% of light and transmits 95% of light. Thus, the beam In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01.I). In the instant case, as Yokota teaches a beam splitter having an identical structure with a substantially identical composition to that of the claimed invention, it follows that Yokota meets the claimed absorption, and anticipates the claim.
Additionally, Armstrong further teaches that the operating wavelength is less than 400 nm (C. 5, L. 12-34), “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-56) in order to achieve “certain practical advantages” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase” (C. 2, L. 34-42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Armstrong such that the operating wavelength is less than 120 nm, as suggested by both Yokota and Armstrong, “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 25, Yokota in view of Armstrong teaches the optical system of claim 23, as above.
Yokota further teaches that the light entrance surface is uncoated and the light exit surface is uncoated (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).
Regarding claim 26, Yokota in view of Armstrong teaches the optical system of claim 23, as above.
Yokota further teaches that the operating wavelength is less than 200 nm (P. 2, L. 53-54; P. 2, L. 74-75; P. 4, L. 131-134; P. 4, L. 154-157).
Additionally, Armstrong further teaches that the operating wavelength is less than 400 nm (C. 5, L. 12-34), “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-56) in order to achieve “certain practical advantages” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase” (C. 2, L. 34-42).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Yokota.
Regarding claim 24, Armstrong teaches the optical system of claim 23, as above.
Armstrong fails to explicitly disclose that at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface.
However, Yokota teaches a beam splitter for a laser system configured so that, during use of the optical system: for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and at at least one surface selected from the group consisting of the light entrance surface and 
Yokota teaches this angle of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Armstrong such that the angles of incidence are at least 70° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 26, Armstrong teaches the optical system of claim 23, as above.
Armstrong further teaches that the operating wavelength is less than 400 nm (C. 5, L. 12-34), “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” (C. 1, L. 36-56) in order to achieve “certain practical advantages” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and 
Additionally, Yokota further teaches that the operating wavelength is less than 200 nm (P. 2, L. 53-54; P. 2, L. 74-75; P. 4, L. 131-134; P. 4, L. 154-157).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Armstrong such that the operating wavelength is less than 150 nm, 120nm, 30 nm, or 15 nm, as suggested by both Yokota and Armstrong, “to have optics in the UV-DUV portion of a frequency conversion system that can withstand very high power densities without changing over time” which are “efficient for a given wavelength range of interest, producing a minimum amount of stray light” to “extend the lifetime of an implementing laser, reduce operating costs and laser maintenance time, and increase overall laser reliability” in order to achieve “certain practical advantages” such that “higher levels of resolution are attained in semiconductor and photomask inspections systems” since “the demand for semiconductor wafer and photomask inspection systems exhibiting high throughput and improvements in resolution continue to increase,” as taught by Armstrong (C. 1, L. 36-56; C. 2, L. 34-42), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Yokota.
Regarding claim 24, Bergmann teaches the optical system of claim 23, as above.
Bergmann fails to explicitly disclose that at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface.

Yokota teaches this angle of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Bergmann such that the angles of incidence are at least 70° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 26, Bergmann teaches the optical system of claim 23, as above.
Bergmann further teaches that the operating wavelength is less than 160 nm (See e.g. Figs. 3-10; C. 9, L. 17 – C. 10, L. 29; C. 11, L. 6- - C. 12, L. 46; C. 15, L. 16-47).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Bergmann such that the operating wavelength is less than 150 nm, 120nm, 30 nm, or 15 nm, as suggested by Yokota since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claim(s) 1-3 and 10-21 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Takatsuka or Takatsuka in view of Yokota.
Regarding claim 1, Yokota teaches an optical system (See e.g. Fig. 6; P. 4, L. 135-147), comprising:
a beam splitter (20) having a light entrance surface and a light exit surface (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164), wherein:
the beam splitter is configured so that, during use of the optical system:
for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and
at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface (See e.g. Figs. 1-3 and 6; P. 2, L. 71 – P. 3, L. 85); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-2 and 6; P. 2, L. 71 – P. 3, L. 93; P. 4, L. 148 – P. 5, L. 164).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01.I). In the instant case, as Yokota teaches a beam splitter having an identical structure with a substantially identical composition to that of the claimed invention, it follows that Yokota meets the claimed absorption, and anticipates the claim.
Additionally, Yokota recognizes increasing transmission and reflection, and thus decreasing absorption, for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, even if the beam splitter of Yokota did not have the claimed absorption, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota such that the absorption is less than 20% for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Yokota teaches an optical system with an excimer laser and a beam splitter, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Yokota anticipates the claim.
Although Yokota teaches a structure reading on the claimed structure, Yokota fails to explicitly disclose the intended use of the optical system that the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks.
However, Takatsuka teaches optical equipment including an optical system with a beam-splitter (5) wherein the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11; C. 5, L. 56-64; C. 6, L. 65 – C. 7, L. 40).
Takatsuka teaches using such an optical system with a beam splitter for a microscope or mask inspection system to provide “concise and small equipment” with “management of time with high accuracy during observation such as a high-speed observation” (C. 1, L. 36-55; C. 2, L. 59 – C. 3, L. 11).

Additionally, Yokota fails to explicitly disclose that the beam splitter has a plane-parallel geometry.
However, Takatsuka further teaches that the beam splitter has a plane-parallel geometry (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11).
Takatsuka teaches this plane-parallel geometry for “wavelength-independent” means of an optical path division element that is downsized such that “the laser beam sources 1 and the peripheral optical elements can be easily arranged” in order “to realize both efficient use of the laser beams and entirely downsized optical equipment” (C. 3, L. 7 – C. 4, L. 16) and to provide “concise and small equipment” with “management of time with high accuracy during observation such as a high-speed observation” (C. 1, L. 36-55; C. 2, L. 59 – C. 3, L. 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota with the beam splitter of a plane-parallel geometry of Takatsuka for “wavelength-independent” means of an optical path division element that is downsized such that “the laser beam sources 1 and the peripheral optical elements can be easily arranged” in order “to realize both efficient use of the laser beams and entirely downsized optical equipment” and to provide “concise and small equipment” with “management of time with high accuracy during observation such as a high-speed observation,” as taught by Takatsuka (C. 1, L. 36-55; C. 2, L. 59 – C. 3, L. 11; C. 3, L. 7 – C. 4, L. 16).
Alternatively, Takatsuka teaches an optical system, comprising:

the beam splitter (5) comprises a plane parallel plate comprising an uncoated light entrance surface and an uncoated light exit surface (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11);
the beam splitter is configured so that, during use of the optical system:
for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11; C. 5, L. 56-64; C. 6, L. 65 – C. 7, L. 40); and
the optical system is selected from the group consisting of a microscope and a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11; C. 5, L. 56-64; C. 6, L. 65 – C. 7, L. 40).
Takatsuka fails to explicitly disclose that at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface.
However, Yokota teaches a beam splitter for a laser system configured so that, during use of the optical system: for an operating wavelength range of the optical system, the beam splitter absorbs less than 20% of electromagnetic radiation incident on the light entrance surface (See e.g. Figs. 1-3; P. 3, L. 86-114: “the reflectance of the reflected light 17 is 5%, and the transmittance of the emitted light 18 is 95%”); and at at least one surface selected from the group consisting of the light entrance surface and the light exit surface, angles of incidence of the electromagnetic radiation are at least 70° with respect to a normal to the surface (See e.g. Figs. 1-3 and 6; P. 2, L. 71 – P. 3, L. 85).
Yokota teaches this angle of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Takatsuka such that the angles of incidence are at least 70° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the angles of incidence of the electromagnetic radiation are between 64.1° and 74° with respect to the normal to the surface (P. 3, L. 108-114).
Yokota further teaches increasing the angles of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Takatsuka such that the angles of incidence are at least 75° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 3, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the angles of incidence of the electromagnetic radiation are between 64.1° and 74° with respect to the normal to the surface (P. 3, L. 108-114).
Yokota further teaches increasing the angles of incidence to increase reflection and transmission of components of the incident light for “excellent durability” (P. 3, L. 86 – P. 4, L. 147) such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them” (P. 5, L. 169-181).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Takatsuka such that the angles of incidence are at least 80° with respect to the normal to increase reflection and transmission of components of the incident light for “excellent durability” such that “even if ultraviolet laser light having a wavelength of 200 nm or less is incident, there is no partial reflection coating or antireflection coating, so that the durability is unlikely to be lowered due to damage to them,” as in Yokota (P. 3, L. 86 – P. 4, L. 147; P. 5, L. 169-181), and since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 10, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the beam splitter comprises a material selected from the group consisting of magnesium fluoride (MgF2), lithium fluoride (LiF), aluminum fluoride (AlF3), calcium fluoride (CaF2) and barium fluoride (BaF2) (See e.g. Figs. 1-2 and 6; P. 2, L. 52; P. 2, L. 73-74; P. 4, L. 148 – P. 5, L. 164).
Regarding claim 11, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the beam splitter consists of one material selected from the group consisting of magnesium fluoride (MgF2), lithium fluoride (LiF), aluminum fluoride (AlF3), calcium fluoride (CaF2) and barium fluoride (BaF2) (See e.g. Figs. 1-2 and 6; P. 2, L. 52; P. 2, L. 73-74; P. 4, L. 148 – P. 5, L. 164).
Regarding claim 12, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the light entrance surface comprises an uncoated component (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).
Additionally, Takatsuka further teaches that the light entrance surface comprises an uncoated component (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11).
Regarding claim 13, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the light exit surface comprises an uncoated component (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).
Additionally, Takatsuka further teaches that the light exit surface comprises an uncoated component (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11).
Regarding claims 14-17, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Yokota further teaches that the operating wavelength is less than 200 nm (P. 2, L. 53-54; P. 2, L. 74-75; P. 4, L. 131-134; P. 4, L. 154-157).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota or Takatsuka such that the operating wavelength is less than 150 nm, 120nm, 30 nm, or 15 nm, as suggested by Yokota, since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Takatsuka further teaches that the optical system is a microscope (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11).
Regarding claim 19, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Takatsuka further teaches that the optical system is a mask inspection system configured to inspect microlithography masks (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11).
Regarding claim 20, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.
Takatsuka further teaches a method, comprising: using the optical system of claim 1 to investigate a sample (See e.g. Figs. 1-4; C. 2, L. 59 – C. 3, L. 11).
Regarding claim 21, Yokota in view of Takatsuka or Takatsuka in view of Yokota teaches the optical system of claim 1, as above.

Additionally, Takatsuka further teaches that the light entrance surface is uncoated and the light exit surface is uncoated (See e.g. Figs. 1-2 and 6; P. 1, L. 10-12; P. 2, L. 73-74).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Armstrong, Armstrong in view of Yokota, Yokota in view of Takatsuka, or Takatsuka in view of Yokota as applied to claim 1 above, and further in view of Tocci (U.S. Patent No. 8,441,732).
Regarding claim 4, Yokota in view of Armstrong, Armstrong in view of Yokota, Yokota in view of Takatsuka, and Takatsuka in view of Yokota each teaches the optical system of claim 1, as above.
Yokota, Takatsuka, and Armstrong fail to explicitly disclose that the beam splitter has a maximum thickness of less than one millimeter.
However, Tocci teaches a whole beam image splitting system comprising a beam splitter (118) wherein the beam splitter has a thickness of less than one millimeter (See e.g. Figs. 1-5; C. 8, L. 23-37; C. 10, L. 14-26; C. 14, L. 16-30; C. 31, L. 30-45).
Tocci teaches this thickness of the beam splitter “in order to minimize aberrations sufficiently to form substantially identical images” (C. 8, L. 23-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota, Takatsuka, or Armstrong such that the beam splitter has a maximum thickness of less than one millimeter “in order to minimize aberrations sufficiently to form substantially identical images,” as taught by Tocci (C. 8, L. 23-37), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Yokota in view of Armstrong, Armstrong in view of Yokota, Yokota in view of Takatsuka, and Takatsuka in view of Yokota each teaches the optical system of claim 1, as above.
Yokota, Takatsuka, and Armstrong fail to explicitly disclose that the beam splitter has a maximum thickness of less than 0.5 millimeter.
However, Tocci teaches a whole beam image splitting system comprising a beam splitter (118) wherein the beam splitter has a thickness of less than one millimeter (See e.g. Figs. 1-5; C. 8, L. 23-37; C. 10, L. 14-26; C. 14, L. 16-30; C. 31, L. 30-45).
Tocci teaches this thickness of the beam splitter “in order to minimize aberrations sufficiently to form substantially identical images” (C. 8, L. 23-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Yokota, Takatsuka, or Armstrong such that the beam splitter has a maximum thickness of less than 0.5 millimeter “in order to minimize aberrations sufficiently to form substantially identical images,” as taught by Tocci (C. 8, L. 23-37), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleinschmidt et al. (U.S. Patent No. 6,556,613) teaches an F2-Laser with line selection having a similar configuration of a beam splitter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/               Primary Examiner, Art Unit 2896